United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11962 CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1311532 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 Page Part I FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Balance Sheets - September 30, 2012 and December 31, 2011 1 Condensed Statements of Operations and Accumulated Losses - for the three and nine months ended September 30, 2012 and 2011 2 Condensed Statements of Cash Flows - for the nine months ended September 30, 2012 and 2011 3 Notes to Condensed Financial Statements - September 30, 2012 and 2011 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 15 Part II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signature 17 Part I. FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL REALTY INVESTORS-III LIMITED PARTNERSHIP CONDENSED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, Investments in partnerships $ $ Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $20,743 and $73,562, respectively Property purchase costs, net of accumulated amortization of $27,385 and $44,380, respectively Total assets $ $ LIABILITIES Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Disposition fee payable - Total liabilities Commitments and contingencies Partners' capital: Capital paid-in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital Total liabilities and partners' capital $ $ The accompanying notes are an integral part of these condensed financial statements. - 1 - Part I.
